DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Priority is acknowledged based on documents filed in India on 10/20/2018 and retrieved by the United States Patent and Trademark Office. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, independent claim 1 is directed to a system, independent claim 10 is directed to a method and independent claim 19 is directed to computer storage devices having computer-executable instructions, which when considered together, do not include additional elements that are sufficient to amount to significantly more than an abstract idea.  Therefore, these claims fall within the four statutory categories of invention.
Claim 1 recites a method for conducting general business interactions of inventory management through content amount tracking and sales activities through order placement by observing the contents of a container and placing order for replacement of said contents when the observed amount is below a threshold value.  Specifically, the claim limitations recite:

A system for generating customized alerts with computer vision (CV) and machine learning (ML), the system comprising: a first camera in a first location; a processor; and a computer-readable medium storing instructions that are operative when executed by the processor to: receive imagery from the first camera; detect a container within the imagery; determine, contents within the container; determine, an amount of the identified type of content remaining within the container; compare the determined amount of the identified type of content remaining within the container against a consumption pattern threshold, …; and … the identified type of content remaining within the container is below the consumption pattern threshold, automatically place an order for the type of content via an eCommerce interface.

These method claims are grouped within the "certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (October, 2019)) because the claims involve a series of steps for business relations through inventory management through content amount tracking and sales activities through order placement which is a process that is encompassed by the abstract idea of commercial interactions. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (October, 2019)).  Claim 1 does not include additional elements that integrate the abstract idea into a practical application (prong two of step 2A of the Alice/Mayo test) or that are sufficient to amount to significantly more than the abstract idea (step 2B of the Alice/Mayo test) because, there are no particular elements or structure beyond the use of a computer (or generic computer components being used in their ordinary capacity such as computer vision, machine learning, first camera, processor, computer-readable medium and eCommerce interface) as a tool in claim 1 in claim 1 to perform the functions of receive, detect, determine, compare and place as claim 1 is currently limited (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (October, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (October, 2019)), the additional elements of  a computer vision, machine learning, first camera, processor, computer-readable medium and eCommerce interface merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Specifically, the computer vision, machine learning, first camera, processor, computer-readable medium and eCommerce interface performs the steps or functions of business relations through inventory management through content amount tracking and sales activities through order placement.  The use of a computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer (or generic computer components such as a computer vision, machine learning, first camera, processor, computer-readable medium and eCommerce interface) performing functions of receive, detect, determine, compare and place that correspond to acts required to carry out the abstract idea (MPEP 2106.05(f) and (h)).  Further, the use of a first camera to obtain an image by using a processor is using said first camera in its ordinary capacity through computer implementation, which does not provide significantly more than the abstract idea (MPEP 2106.05(f)(2)).  The additional elements do not involve improvements to the functioning of a computer, nor to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (October, 2019)), the additional elements of computer vision, machine learning, first camera, processor, computer-readable medium and eCommerce interface to perform the steps of receive, detect, determine, compare and place amounts to no more than using a computer to automate and/or implement the abstract idea of commercial interactions for business relations through inventory management through content amount tracking and sales activities through order placement.  As discussed above, taking the claim elements separately, computer vision, machine learning, first camera, processor, computer-readable medium and eCommerce interface performs the steps or functions of business relations through inventory management through content amount tracking and sales activities through order placement. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of commercial interactions for business relations through inventory management through content amount tracking and sales activities through order placement. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(l)(A)(f) & (h)). Therefore, the claims are not patent eligible.
Independent claim 10 describes a method performing the functions of receiving, detecting, determining, comparing and placing relating to content amount tracking and order placement without additional elements beyond generic computer components such as computer vision, machine learning, first camera, CV component, manager component and eCommerce interface that provide significantly more than the abstract idea of commercial interactions for business relations through inventory management through content amount tracking and sales activities through order placement as noted above regarding claim 1.  Therefore, this independent claim is also not patent eligible.
Independent claim 19 describes a computer storage devices having computer-executable instructions performing the functions of receiving, detecting, determining, comparing and placing relating to content amount tracking and order placement without additional elements beyond generic computer components such as a computer storage devices, computer vision, machine learning, computer, first camera, and eCommerce interface that provide significantly more than the abstract idea of commercial interactions for business relations through inventory management through content amount tracking and sales activities through order placement as noted above regarding claim 1.  Therefore, this independent claim is also not patent eligible.
Dependent claims 2, 4-9, 11, 13-18 and 20 further describe the abstract idea of commercial interactions for business relations through inventory management through content amount tracking and sales activities through order placement. These dependent claims do not include additional elements to perform their respective functions of receiving, detecting, determining, comparing, placing, identifying, calculating and adjusting beyond the generic computer components of a computer storage devices, computer vision, machine learning, first camera, second camera, computer, processor, CV component, manager component, computer-readable medium and eCommerce interface and as disclosed in their respective independent claims that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Therefore, these dependent claims are also not patent eligible.  Further, the dependency of these claims on ineligible 1, 10 or 19 also renders dependent claims 2, 4-9, 11, 13-18 and 20 as not patent eligible.
Dependent claims 3 and 12 further describe the abstract idea of commercial interactions for business relations through inventory management through content amount tracking and sales activities through order placement.  Particularly, claim 3 recites: The system of claim 1 wherein the first location includes a refrigerator unit and claim 12 recites: The method of claim 10 wherein the container is a pantry.  By locating a camera in a refrigerator unit and a container in a pantry in a generic manner, the claim limitations amount to merely indicating a field of use or technological environment in which to apply the abstract idea of commercial interactions for business relations through inventory management through content amount tracking and sales activities through order placement and does not amount to significantly more than the abstract idea itself, and does not integrate the abstract idea into a practical application (MPEP 2106.05(h)).  Therefore, these dependent claims are also not patent eligible.  Further, the dependency of these claims on ineligible independent claims 1 and 10 also renders dependent claims 3 and 12 as not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Minvielle et al. (US Patent Application Publication 2018/0232689 A1) and in view of Kakani (US Patent Application Publication 2018/0276428 A1).

1 and 10, Minvielle teaches:
A system/ method for generating customized alerts with computer vision (CV) and machine learning (ML), the system comprising (See Minvielle ¶ [0377] - describes a CV and ML system and [0348] - describes the system generating alerts based available individual conditions): 
a first camera in a first location (See Minvielle ¶ [0335] - describes optical sensors, comprising types of cameras in a hub configuration); 
a processor; and 
a computer-readable medium storing instructions that are operative when executed by the processor to (See Minvielle ¶ [0459-0460] - describes the system operating through a processor on a computer readable medium): 
receive imagery from the first camera; 
detect a container within the imagery; 
determine, by a CV component, contents within the container; 
determine, by a CV component, an amount of the contents remaining within the container (See Minvielle ¶ [0336] - describes the system analyzing images to identify containers in a storage area and identify the type and amount on hand of a particular product); 
compare, by a manager component the amount of the contents remaining within the container against a consumption pattern threshold, the consumption pattern threshold defining a minimum amount remaining of the contents that does not generate an alert, the consumption pattern threshold being based on an average rate the contents have previously been consumed (See Minvielle ¶ [0332-0336] - describes the system analyzing images to track changes in inventory of food items based on optically detected amounts of food items remaining and changes in nutritional values of said food items, wherein said changes are tracked to identify average consumption rate of a given and claim 49 - describes the system generating an approximate date when a food item in inventory will reach a minimum threshold nutritional value, which has been described as a factor of inventory tracking); and 
based at least on determining that the amount of the contents remaining within the container is below the consumption pattern threshold (See Minvielle ¶ [0336] - describes the system determining usage patterns, [0345] - describes the system analyzing images to identify item contents remaining in their respective containers based on compared optical data, [0346] - describes the system sending a user constantly updated inventory information [an alert] when sensed conditions of the observed area change and [0371] - describes the system using a threshold detector to send an alert when certain measured attributes are beyond their limits), 
Minvielle does not explicitly teach:
automatically place an order for the type of content via an eCommerce interface.  This is taught by Kakani (See ¶ [0051] - describes a system for replenishing household grocery items based usage patterns and different thresholds relating to criticality of a particular item, wherein said criticality is based on a shelf life or amount remaining of a particular item and said replenishment is executed through a user interface, [0064-0066] - describes the system placing orders automatically through web browsers communicating over networks).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an automatic item replenishment capability in a system that tracks conditions of said items and alerts a user when said item conditions trigger item replenishment, thereby increasing the accuracy and the efficiency of the system.

2, modified Minvielle teaches:
The system of claim 1 wherein the alert further comprises a user notification that the identified type of content of the detected container is low (See Minvielle ¶ [0332-0336] - describes the system analyzing images to track changes in inventory of food items based on optically detected amounts of food items remaining and changes in nutritional values of said food items, wherein said changes are tracked to identify average consumption rate of a given consumable item and other usage patterns and claim 49 - describes the system generating an approximate date when a food item in inventory will reach a minimum threshold nutritional value, which has been described as a factor of inventory tracking).
Regarding Claim 3 and 12, modified Minvielle teaches:
The system/ method of claim 1 and 10 wherein the first location includes/ container is a refrigerator unit/ pantry (See Minvielle ¶ [0461] - describes the system located in multiple areas, including at least a refrigerator and a pantry).
Regarding Claim 4 and 13, modified Minvielle teaches:
The system/ method of claim 1 and 10 further comprising: 
a second camera in a second location; 
wherein the instructions are further operative to: 
receive imagery from the second camera; and 
wherein detecting a container within the imagery comprises detecting a container within the imagery received from the first camera or received from the second camera (See Minvielle ¶ [0362] - describes the system using more than one optical sensor to compile a 3D image of an item in the refrigerator to assess the condition of said item).



5 and 14, modified Minvielle teaches:
The system/ method of claim 1 and 10 wherein the instructions are further operative to: 
determine whether the container includes a label (See Minvielle ¶ [0377] - describes the system detecting labels, among other product identifiers); and 
based at least on determining that the container does hold a label, performing an optical character recognition (OCR) process on the label (See Minvielle ¶ [0383] - describes the system using an optical sensor to recognize various characteristics of a product label).
Regarding Claim 6 and 15, modified Minvielle teaches:
The system/ method of claim 5 and 14 wherein identifying the type of content within the container is based at least in part on results of performing an OCR process on the label (See Minvielle ¶ [0383] - describes the system identifying contents of a package based on the optical characteristics on the label).
Regarding Claim 7 and 16, modified Minvielle teaches:
The system/ method of claim 1 and 10, wherein the consumption pattern threshold further includes a current consumption rate of the identified type of content, and wherein the instructions are further operative to: 
based at least on the amount of the identified type of content remaining within the container and a prior remaining amount as determined from prior imagery, calculate an updated current consumption rate of the identified type of content (See Minvielle ¶ [0336] - describes the system using optical sensors to determine consumption rates, [0345-0346] - describes the system collecting real-time usage information based on sensed changes after a triggering event and [0443] - describes the system calculating and updating a degradation rate of a food item, which has been shown to be a factor for inventory tracking of said system).

8 and 17, modified Minvielle teaches:
The system/ method of claim 7 and 16 wherein the instructions are further operative to: 
based at least on the updated current consumption rate of the identified type of content, adjust the consumption pattern threshold (See Minvielle ¶ [0094-0095] - describes the system tracking consumption and adjusting consumption thresholds before a product is wasted).
Regarding Claim 9 and 18, modified Minvielle teaches:
The system/ method of claim 7 and 16 wherein the instructions are further operative to: based at least on the updated current consumption rate of the identified type of content, adjust a time interval for imagery collection (See Minvielle ¶ [0345] - describes the system tracking weight of an item in storage and triggering an optical sensor to gather information when said weight or said item changes, signifying consumption).
Regarding Claim 11, modified Minvielle teaches:
The method of claim 10 wherein the alert comprises a brand or type of the contents for the order, the brand or type determined from at least one of a container label (See Minvielle ¶ [0382] - describes the system identifying items based on characteristics of product packaging including brand names of said items) or an order history associated with a user data store of the eCommerce site (See Minvielle ¶ [0116] - describes the system operating on virtual internet marketplaces and traditional marketplaces, [0254-0256] - describes the system preparing a shopping list for a consumer based on information from a consumer database that includes learned consumer preferences from previous purchases or a desired recipe and transmitting said list to a grocery store where said consumer can pick up or arrange for delivery of the items on said list).
Regarding Claim 19, Minvielle teaches:
One or more computer storage devices having computer-executable instructions stored thereon for generating customized alerts with computer vision (CV) and machine learning (ML), which, on execution by a computer, cause the computer to perform operations comprising (See Minvielle ¶ [0459-0460] - describes the system operating through a processor on a computer readable medium, [0377] - describes a CV and ML system and [0348] - describes the system generating alerts based available individual conditions): 
receiving imagery from a first camera; 
detecting a container within the imagery (See Minvielle ¶ [0336] - describes the system analyzing images to identify containers in a storage area and identify the type and amount on hand of a particular product); 
determining whether the container includes a label (See Minvielle ¶ [0377] - describes the system detecting labels, among other product identifiers); and 
based at least on determining that the container does include the label, performing an optical character recognition (OCR) process on the label (See Minvielle ¶ [0383] - describes the system using an optical sensor to recognize various characteristics of a product label); 
identifying contents within the container based at least in part on the OCR process on the label (See Minvielle ¶ [0383] - describes the system identifying contents of a package based on the optical characteristics on the label);
determining an amount of the identified contents remaining within the container (See Minvielle ¶ [0336] - describes the system analyzing images to identify containers in a storage area and identify the type and amount on hand of a particular product); and
comparing the amount of identified contents remaining within the container against a consumption pattern threshold (See Minvielle ¶ [0332-0336] - describes the system analyzing images to track changes in inventory of food items based on optically detected amounts of food items remaining and changes in nutritional values of said food items, wherein said changes are tracked to identify average consumption rate of a given and claim 49 - describes the system generating an approximate date when a food item in inventory will reach a minimum threshold nutritional value, which has been described as a factor of inventory tracking); and 
based at least on determining that the amount of the identified contents remaining within the container is below the consumption pattern threshold (See Minvielle ¶ [0336] - describes the system determining usage patterns, [0345] - describes the system analyzing images to identify item contents remaining in their respective containers based on compared optical data, [0346] - describes the system sending a user constantly updated inventory information [an alert] when sensed conditions of the observed area change and [0371] - describes the system using a threshold detector to send an alert when certain measured attributes are beyond their limits), 
Minvielle does not explicitly teach:
automatically placing an order for the identified contents via an eCommerce interface.  This is taught by Kakani (See ¶ [0051] - describes a system for replenishing household grocery items based usage patterns and different thresholds relating to criticality of a particular item, wherein said criticality is based on a shelf life or amount remaining of a particular item and said replenishment is executed through a user interface, [0064-0066] - describes the system placing orders automatically through web browsers communicating over networks).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an automatic item replenishment capability in a system that tracks conditions of said items and alerts a user when said item conditions trigger item replenishment, thereby increasing the accuracy and the efficiency of the system.

20, modified Minvielle teaches:
The one or more computer storage devices of claim 19 wherein the operations further comprise: 
based at least on the amount of the contents remaining within the container and a prior remaining amount as determined from prior imagery, calculating a consumption rate (See Minvielle ¶ [0336] - describes the system using optical sensors to determine consumption rates); and based at least on the calculated consumption rate, adjusting the consumption pattern threshold (See Minvielle ¶ [0094-0095] - describes the system tracking consumption and adjusting consumption thresholds before a product is wasted).

Response to Remarks
Applicant's arguments filed 09/13/2021 have been fully considered but they are not persuasive. 
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 102:  
In consideration of the amended claims and applicant’s remarks showing the claimed invention in claims 1, 3-10 and 12-18, the rejection under 35 U.S.C. § 102 is overruled.  The amendments made to the claims no longer hold the invention of the instant application as anticipated by Minvielle.  
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 103:  
As described above, the applicant’s claims 1-20 are not patentable under 35 U.S.C. § 103 because it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate features from Kakani in the invention of Minvielle, as a whole.  Minvielle comprises a system of monitoring an inventory of contents remaining within a container and will alert a user Kakani comprises an inventory monitoring system that recognizes usage patterns and a criticality threshold of particular items and automatically reorders said items when the current inventory reaches said threshold.  The combination of which teach all of the claim limitations of the instant application as they are currently limited.
Therefore, applicant’s assertion that Minvielle or Abuelsaad does not teach "based at least on determining that the amount of the identified contents remaining within the container is below the consumption pattern threshold, automatically placing an order for the identified contents via an eCommerce interface" is rendered moot as noted above.  Accordingly, Abuelsaad is no longer required as a reference and is removed from the record of prior art.  

Conclusion
                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802. The examiner can normally be reached M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        
/DENNIS W RUHL/Primary Examiner, Art Unit 3687